This case was decided shortly after it had been argued, and aper curiam order was then filed. We will now proceed to give our reasons in support of the conclusion then announced.
In eighteen hundred and ninety-eight, Governor Lowndes appointed William N. Mays, William W. Boyce and Charles A. Councilman, Supervisors of Election for Baltimore County. The term of office prescribed by the Act of 1896, ch. 202, sec. 1,
is two years. These appointees duly qualified and entered upon the discharge of their duties. In September, eighteen hundred and ninety-nine, Mr. Mays resigned, and a few days later, the Legislature not then being in session, the Governor appointed Purnell F. Sappington for the residue of Mays' term. When the General Assembly convened in January, nineteen hundred, the appointment of Mr. Sappington was not sent to the Senate for confirmation. Within the first fifty days of the session of nineteen hundred, Governor Smith nominated, and the Senate confirmed William A. Slade, Thomas M. Hill and Charles H. Wise, as the Supervisors of Election for Baltimore County, for the term of two years, to begin on the first Monday of May following. Commissions were duly issued to them, but Wise being ill was unable to qualify within thirty days after the receipt of his commission by the clerk. This failure to qualify created a vacancy under sec. 10, Art. *Page 645 70 of the Code, which declares that, "Any person whether elected or appointed to office, who shall decline or neglect to take and subscribe the oaths prescribed by the Constitution * * * * * for the period of thirty days, from the day when the commission of such officer has been received at the office of the respective clerks * * * * * * shall be deemed to have refused said office." The Governor thereupon reappointed Wise, vice
himself, failed to qualify, and a new commission was issued to him. He qualified under this on the twelfth day of June, nineteen hundred. Sappington refused to recognize the validity of this latter appointment, and claimed that he legally held the office under the recess appointment, which had been made by Governor Lowndes, in September, eighteen hundred and ninety-nine; but his claim to the office was denied and he then instituted these proceedings to procure a mandamus. requiring Wise to surrender and deliver up the office to him. The precise question raised by the pleadings is: Did the failure of Wise to qualify under the first commission issued to him, authorize Sappington to hold the office until a new appointment should be made by the Governor, and confirmed by the Senate? This question suggests, because it involves, the further question: How long was Sappington lawfully entitled to hold the office to which he had been appointed in the fall of eighteen hundred and ninety-nine, during the recess of the Legislature ? The answer to these questions will be found in the Constitution of the State.
It must be borne in mind that Sappington's appointment was not for a full term of two years and until his successor should be appointed and should qualify — it was a recess appointment for the residue of a partially filled term. Section 11, Article 2 of the Constitution makes express provision for just such a contingency. It reads as follows: "In case of any vacancy during the recess of the Senate, in any office which the Governor has power to fill, he shall appoint some suitable person to said office, whose commission shall continue in force until the end of the next session *Page 646 
of the Legislature, or until some other person is appointed to the same office, whichever shall first occur; and the nomination of the person thus appointed during the recess, or of some other person in his place, shall be made to the Senate within thirty days after the next meeting of the Legislature." No matter what language the commission issued to Sappington employed, the words of the Constitution are clear and emphatic, and they declare that the person appointed by the Governor during the recess of the Senate shall hold only until the end of the next General Assembly or until the appointment of some other person to the same office. The organic law thus limits the term of a person appointed by the Executive during a recess of the Senate to fill a vacancy, and nothing can extend that term beyond the limit so set. The language is explicit — "In case of any vacancy during the recess of the Senate in any office which the Governor has power to fill, c." Under no circumstances could Sappington have held in virtue of the recess appointment beyond the adjournment of the succeeding session of the Legislature. This would have been true even though no one had been nominated to and confirmed by the Senate in his place and stead. To recess appointments like that under which Sappington held, the provisions of sec. 13,Art. 2, of the Constitution do not apply. That section declares: "All civil officers appointed by the Governor and Senate, shall be nominated to the Senate within fifty days from the commencement of each regular session of the Legislature; and their term of office, except in cases otherwise provided for in this Constitution, shall commence on the first Monday of May next ensuing their appointment, and continue for two years (unless removed from office) and until their successors, respectively, qualify according to law * * *." Under this section a civil officer holds for the term of two years and until his successor shall qualify; whereas a recess appointment cannot, under section 11, continue beyond the close of the next ensuing Legislature. Nor can the General Assembly disregard section *Page 647 
11 when the office is a civil office which must be filled in the first instance by Executive appointment. It is true the statute —Act of 1896, ch. 202, sec. 4 — declares that "in case of any vacancy in the number of said supervisors of election occurring when the Legislature is not in session, the Governor shall appoint some eligible person to fill such vacancy during the remainder of the term of office of the person originally appointed;" but no legislative enactment can extend a term beyond the limit fixed in the Constitution, which is, in case of an appointment to fill a vacancy, not till the qualification of a successor, but the end of the session of the Legislature following the appointment; and the statute, if providing otherwise must bend to the organic law. The Legislature may in creating an office fix its term for a longer period than two years, provided the mode of filling the office be not by Executive appointment. But no such office is here involved. Under section eleven of the Constitution when a vacancy occurs during a recess of the Legislature in any civil office which the Governor has the power in the first instance to fill by appointment, as he has in the case of election supervisors, the limit of the tenure of the recess appointee can never extend beyond the close of the session of the ensuing Legislature. The Legislature of nineteen hundred adjourned on April the third, and even if there had been no new appointment made Mr. Sappington's holding would have ended on that day.
This has been settled in at least one case heretofore decided by this Court. In Kroh v. Smoot, 62 Md. 172, these were the facts: In 1882, during the recess of the Senate, the Governor appointed Smoot to be Inspector of Tobacco Warehouse No. 2, to fill a vacancy caused by the resignation of one Somerville, a prior incumbent. On the third of January, 1884, this recess nomination was sent to the Senate and was confirmed. During the same session of the Legislature, but later on, the Governor nominated Kroh to the Senate to be Inspector of Tobacco Warehouse No. 2 for the full constitutional term of two years to begin on the *Page 648 
first Monday of March, 1884, but the Senate finally adjourned on March the thirty-first without acting on the nomination. On April the second, after the adjournment of the Legislature, the Governor appointed and commissioned Kroh, who qualified and gave bond, and then demanded the office from Smoot, but the latter refused to surrender it. Thereupon Kroh made application for amandamus and his right to have the office was thus directly put in issue. If Kroh had a right to the office under the appointment made by the Governor after the adjournment of the Legislature in 1884, it was solely because Smoot's recess appointment of 1882, which had been confirmed by the Senate in 1884, had terminated upon the adjournment of the Legislature on March 31st, 1884. It was contended in behalf of Smoot that as his recess appointment had been sent to the Senate and confirmed, he was entitled to hold until displaced by a successor appointed by the concurrent act of the Governor and Senate. But this Court repudiated that contention. His appointment having been a recess appointment, it was held that it terminated when the legislative session of 1884 came to an end, even though that recess appointment had been confirmed by the Senate; and it was also held that the appointment so terminated because under sec. 11, Art. 2, of theConstitution that period is the one fixed beyond which the commission shall not run or continue in force. And the Court said: "It is true, upon this construction, in the case of an appointment to fill a vacancy in office, other than the office of inspector of tobacco, it may be that the Governor may be required to make an ad interim appointment, for the period between the end of the Legislature and the first Monday of May ensuing, the latter date being the time of commencement of the term of office as fixed by sec. 13, Art. 2, of the Constitution; but to avoid that consequence we are not justified in totally disregarding the express limitation, that the commission to the party appointed by the Governor during the recess to fill the vacancy `shall continue in force until the end of the *Page 649 
next session of the Legislature, or until some other person is appointed to the same office, which ever shall first occur.' These terms are imperative, and they must have accorded to them their full force and effect. And as by this limitation the appointment and commission of the appellee terminated with the end of the last Legislature, it follows that from that time there was a vacancy in the office until a successor was appointed as provided by the Constitution to fill such vacancy." As the term of Mr. Sappington came absolutely to an end when the Legislature of nineteen hundred adjourned there was no extension of it by the superaddition of the intervening period which elapsed between the time of that adjournment and the time of the actual qualification of Mr. Wise, and upon no ground can it be maintained that Sappington is lawfully an incumbent of the office now. Of course if he is not lawfully entitled to the office he cannot by a writ of mandamus or by any other process require Wise to surrender it to him.
There is nothing in the case of Ash v. McVey, 85 Md. 119, at all in conflict with the conclusion just announced. The case of Ash v. McVey, arose out of a contest over the position of school commissioner; but a school commissioner is not a civilofficer, School Coms. v. Goldsborough, 90 Md. 193; whilst a supervisor of election is. A school commissioner not being a civil officer the provisions of sec. 13, Art. 2, of theConstitution, limiting the tenure of civil officers to two years, except in the contingencies named in the section, have no application.
The Court below decided that Mr. Sappington was not entitled to the office of election supervisor. That conclusion accords with the view we have just expressed, and for the reasons we have assigned the order dismissing the petition for a mandamus
should be affirmed with costs, and it was accordingly so determined when the per curiam order was filed on the fifth of October last.
Order affirmed with costs above and below.
(Decided November 15th, 1900.) *Page 650